Citation Nr: 9924205
Decision Date: 08/25/99	Archive Date: 11/08/99

DOCKET NO. 98-20 125               DATE SEP 28, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Huntington, West Virginia

ORDER

The following corrections are made in a decision issued by the
Board in this case on August 25, 1999:

On page 10, in the Order, "New and material evidence having been
submitted to reopen a claim for entitlement to service connection
for a psychosis to include schizophrenia, the appeal is reopened"
is corrected to read "New and material evidence having not been
submitted to reopen a claim for entitlement to service connection
for a psychosis to include schizophrenia, the appeal is denied."

ROBERT E. SULLIVAN 
Member, Board of Veterans' Appeals

1
Citation Nr: 9924205  
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-20 125 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for an 
acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to 
September 1954.  He has an unverified period of service from 
February 1948 to June 1951.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA), Huntington, West 
Virginia, Regional Office (RO).   

In an October 1998 statement, the veteran raised the issue of 
clear and unmistakable error in the April 1955 decision.  The 
Board notes that the April 1955 rating decision was subsumed 
by the December 1955 Board decision.  The veteran may request 
revision of a prior Board decision on the grounds of clear 
and unmistakable error at any time and should file such 
request at the Board.  38 U.S.C.A. § 7111(d) (West 1991 and 
Supp. 1999); 38 C.F.R. § 20.1404(c) (1998).  


FINDINGS OF FACT

1.  In a November 1965 rating decision, the RO denied 
entitlement to service connection for schizophrenia.     

2.  The evidence submitted since the November 1965 rating 
decision is not new and material, and it does not bear 
directly and substantially upon the specific matter under 
consideration and when considered by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 




CONCLUSION OF LAW

1.  The November 1965 rating decision, which denied 
entitlement to service connection for schizophrenia, is 
final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. § 19.153 (1965) 
(currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104, 20.1103 (1998)).

2.  Evidence submitted since the November 1965 rating 
decision in support of the veteran's application to reopen 
the claim for entitlement to service connection for a 
psychiatric disorder is not new and material, and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1955 rating decision, the RO denied entitlement 
to service connection for epilepsy and sociopathic 
personality disturbance.  The basis of the denial was that 
there was no medical evidence which established that the 
epilepsy was incurred or aggravated in service and that the 
sociopathic personality disturbance was a constitutional or 
developmental abnormality which was not a disability under 
the law.  The veteran was notified by letter, in April 1955, 
of this rating decision.  The veteran appealed this decision.   

In a December 1955 decision, the Board denied entitlement to 
service connection for a neuropsychiatric disorder.  The 
basis of the denial was that the veteran's neuropsychiatric 
disorder pre-existed service and there was no evidence that 
such disorder was aggravated during service and that the 
sociopathic personality disturbance was a constitutional or 
developmental abnormality which was not a disability under 
the law.  The veteran was notified of the Board decision in 
December 1955.  The December 1955 Board decision is final.  
38 U.S.C. Chapter 12, Section 709 (1952) (currently 
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1999); 38 C.F.R. § 
20.1100 (1998)).  

In a November 1965 rating decision, the RO reopened the 
veteran's claim and denied entitlement to service connection 
for schizophrenic reaction, paranoid type, chronic with 
chronic brain syndrome associated with trauma.  The basis of 
the denial was that there was no medical evidence that the 
schizophrenia manifested in service; it first manifested 5 
five years after service.  The veteran was notified by 
letter, in November 1965, of this rating decision.  The 
veteran did not perfect a timely appeal.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  Absent the filing of a notice of 
disagreement within one year of the date of mailing of the 
notification of the initial review and determination of the 
claim, a rating determination is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 4005(c) 
(1964); 38 C.F.R. § 19.153 (1965) (currently 38 U.S.C.A. 
§ 7105(c) (West 1991 and Supp. 1999); 38 C.F.R. § 20.1103 
(1998).  In this case, the November 1965 rating decision is 
final, as there was no timely appeal of the decision.

Pertinent Law and Regulations

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
of the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the United States Court 
of Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
invalidated.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the United States Court of Appeals for the 
Federal Circuit indicated that the Colvin test of 
"material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Hodge, supra.   

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 
(1999), (en banc), and in Winters v West, 12 Vet. App. 203 
(1999), (en banc) the Court set forth a three-part test for 
the adjudication of previously denied claims to which 
finality had attached.  Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.  Elkins, 
12 Vet. App. at 218-219; Winters, 12 Vet. App. at 206.  

The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, the Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g. the inherently false or untrue) to 
be credible.  Duran v. Brown, 7 Vet. App. 216 (1994).  The 
Court has also held that this presumption does not arise when 
a medical opinion is based upon an inaccurate medical history 
or upon a veteran's account of his medical history that has 
been previously rejected.  Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993). 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including psychoses, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112(a)(1), 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Analysis

In the present case, the evidence considered by the RO at the 
time of the November 1965 rating decision consisted of the 
service medical records; VA hospitalization records from the 
Fort Harrison, Montana, VA medical center dated in December 
1954 to January 1955; VA hospitalization records from the 
Denver, Colorado, VA medical center dated in January 1955 to 
February 1955; an April 1959 record of hospitalization; an 
August 1959 record of hospitalization; and hospital records 
from the B. Memorial Hospital dated in August 1965.  

The evidence submitted since the November 1965 rating 
decision consists of hospital records from the B. Memorial 
Hospital dated in August and September 1965; a May 1966 
report of field examination; an August 1966 Summary of 
Hospitalization; VA hospitalization records from American 
Lake VA hospital dated in July and August 1970; a report of 
Examination for Housebound Status and Need for Regular Aid 
and Attendance dated in August 1970; VA hospitalization 
records dated from July 1982 to August 1982; Social Security 
Records (SSA) dated in February 1983; VA treatment records 
from the Martinsburg VA medical center dated from March 1997 
to March 1998; a response from the S.J. Hospital dated in 
July 1998; and the veteran's testimony at a hearing before 
the Board in May 1999.  

The hospital records from B. Memorial hospital can not be 
considered new evidence since this evidence was part of the 
record at the time of the November 1965 rating decision, and 
was previously considered by the RO.  

The Board finds that the May 1966 report of field 
examination, the August 1966 Summary of Hospitalization, the 
VA hospitalization records from American Lake VA hospital 
dated in July and August 1970, the report of Examination for 
Housebound Status and Need for Regular Aid and Attendance 
dated in August 1970, the VA hospitalization records dated 
from July 1982 to August 1982, the SSA records dated in 
February 1983, the VA treatment records from the Martinsburg 
VA medical center dated from March 1997 to March 1998, the 
response from the S.J. Hospital dated in July 1998, and the 
veteran's testimony at the hearing before the Board can be 
considered new evidence.  This evidence was not part of the 
record at the time of the November 1965 rating decision, and 
has not been previously considered.  

However, this evidence can not be considered material since 
it does not bear directly and substantially upon the specific 
matter under consideration and when it is considered by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  This evidence does 
not provide a medical nexus between the diagnosis of 
schizophrenia and the veteran's period of service, which is 
the issue under consideration.  

The report for Examination of Housebound Status and Need for 
Regular Aid and Attendance is not material because this 
report only addresses the veteran's ability to care for 
himself and it does not address whether the veteran's 
schizophrenia was incurred in service or is medically related 
to service.  The field examination report addresses whether 
there should be an appointment of a guardian, fiduciary, or 
custodian for the veteran; the report recommended that his 
award should continue to be paid to the hospital.  The Board 
finds that the field examination is not material, because it 
does not address whether the veteran's schizophrenia was 
incurred in service or is medically related to service.  

The treatment and hospitalization records indicate that the 
veteran has a history of schizophrenia.  However, these 
records do not provide a medical nexus between the veteran's 
schizophrenia and his period of service.  In fact, the SSA 
records indicate that the veteran's disability commenced on 
June 30, 1959, which is five years after service.  The Board 
also points out that the response from the S.J. Hospital 
dated in July 1998 is not material.  The response indicates 
that they had no records for the veteran dated in 1955.  The 
Board finds that this evidence does not bear directly or 
substantially upon whether the veteran's schizophrenia is 
medically related to his period of service.  This evidence is 
not significant, and thus, the Board finds that this evidence 
is not material.   

The Board finds that the veteran's testimony at the hearing 
before the Board in May 1999 is not material.  The veteran 
stated that schizophrenia first manifested within the first 
year after he separated from service.  Hearing Transcript, 
hereinafter Tr., 5.  He asserted that he incurred 
schizophrenia after hitting his head in service.  Tr. 6.  He 
stated that he did not have any psychiatric problems until he 
passed out in service.  Tr. 9.  The veteran indicated that 
the disability that he had in service is the same disability 
he currently has.  Tr. 7.  

The veteran's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Further, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Board 
finds that the statements by the veteran at the hearing 
before the Board are not material, since this evidence does 
not bear directly or substantially upon whether the veteran's 
schizophrenia is medically related to his period of service 
and when it is considered by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  
 
It is noted that the record does not indicate the existence 
of any outstanding medical reports which if obtained, would 
well ground the veteran's claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996).  The Board notes that the RO has made an 
diligent effort to obtain the pertinent treatment records 
that the veteran has identified.  The Board also notes that 
at the hearing before the Board in May 1999, the veteran 
referred to hospitalization records from the Fort Harrison, 
VA medical center, the Denver, Colorado, VA medical center, 
the hospital at Fort Carson, and the Elmendorf Air Force Base 
hospital.  The Board notes that such records are already part 
of the record and were previously considered by the RO.  
Accordingly, the facts and circumstances of this case are 
such that no further action is warranted.  Epps v. Gober, 126 
F.3d. 1464 (Fed. Cir. 1997). 

For these reasons, the Board finds that the additional 
evidence submitted is not new and material.  The claim for 
entitlement to service connection for a psychosis, to include 
schizophrenia, is not reopened. 


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a psychosis 
to include schizophrenia, the appeal is reopened.



           
ROBERT E. SULLIVAN
     Member, Board of Veterans' Appeals


 

